DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choe (U.S. Patent App. No. 2017/0221577 A1) in view of Sun (U.S. Patent No. 10,777,247).
Regarding claim 1, Choe discloses a magnetic domain wall moving element (Title; Abstract) comprising a ferromagnetic layer and a nonmagnetic layer (Abstract and at least Paragraphs 0016, 0017, 0061, 0086 and 0087) wherein the ferromagnetic layer contains an additive element dispersed therein meeting the claimed limitations (at least Paragraphs 0016 – 0017; dopant).
Choe fails to disclose an additional magnetic recording layer separated from the ferromagnetic layer by the nonmagnetic layer.
However, Sun teaches a similar device using magnetic domain wall movement (at least col. 3, lines 16 – 34) wherein the structure includes not only the ferromagnetic layer, but an additional magnetic “recording” layer separated from the ferromagnetic layer by a nonmagnetic layer having substantially similar construct as in Choe (Figures, noting that base layer 152 is the ferromagnetic layer of Choe and layers 114 and 118 are magnetic “recording” layers separated from the ferromagnetic layer by nonmagnetic layers 112 and 116).  Such a structure allows for a spin-based storage element using a MR structure and magnetic domain wall movement (Title; Abstract; Background).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Choe to utilize an additional magnetic recording layer meeting the claimed limitations as taught by Sun, as such a structure can produce a magnetic domain wall moving device that can function as a spin-based storage element.
Regarding claim 6, in both Choe and Sun, the nonmagnetic layer can be nitrides, etc. that overlap the list of suitable ‘additive elements’ as the dopant taught in Choe.  While the exact use of both is not explicit, given that both can comprise identical additive elements there is sufficient specificity to render the limitations of claim 6 obvious as a matter of routine selection from among known, functionally equivalent materials taught for the dopant and the non-magnetic layers. 
Regarding claim 8, Sun discloses a plurality of elements meeting the claimed limitations (entire disclosure directed to MRAM, which is an array of elements; but see col. 10, lines 15 – 25 referencing plurality).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choe in view of Sun as applied above, and further in view of IDS reference JP 2013-247198 A.
Choe and Sun are relied upon as described above.
Neither Choe nor Sun disclose an insulating layer meeting the claimed limitations.
However, JP ‘198 A teach that one can form a MR element (same structure as in Sun) wherein an insulating layer meeting the claimed limitations, including an additive dopant (“injected”) similar to the dopants taught in Choe, is taught as being used to insure a prevention of short circuits between the magnetic layers (Abstract).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Choe in view of Sun to utilize an insulating layer meeting the claimed limitations as taught by JP ‘198 A, since such a layer can serve to prevent short circuits between the magnetic layers.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art acknowledges doping an additive element into the ferromagnetic layer (and other layers), including a wide range of dopants in domain wall movement devices (see IDS references JP ‘269 A, JP ‘120 A, JP ‘976 A, JP ‘751 A), the prior art of record fails to teach or suggest a structure meeting the claimed limitations wherein the claimed additive meets the claimed difference in concentrations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 7, 2022